Title: Thomas Jefferson to William & Reuben Mitchell, 6 October 1811
From: Jefferson, Thomas
To: Mitchell, William & Reuben (Lynchburg firm)


          
                  Messrs Wm & Reuben Mitchell 
                   
                     Monticello 
                     Oct. 6. 11.
          
		  
		  
		  
		  
		   
		   
		   
		   
		  
		  
		  
		  
		  
		  
		  Your letter of Sep. 25. was brought me by our last post I was certainly not aware that any question could arise on the terms of our agreement. mr Griffin had brought me your first proposition of 2/6 less than the Richmond price, which I declined, but told him that if you would give within 2/ of the Richmond price, the best which should be given within a reasonable number of days, you should have the wheat. when he returned he informed me he had sold to you on those terms allowing a space of 40.
			 days, and within 2/ of the best price within them, and handed me your paper. I barely read it, and considered it’s import to be as he explained it: and on a careful revisal of it now, it clearly
			 bears that construction. however, no difficulty can occur where neither party desires no more than what is right. be so good as to give your note paiable in Richmond on the 5th of the next month, for the sum you consider as due, without prejudice to my ulterior right, and when I come up, which will be towards the middle or last of the ensuing month, if we cannot
			 bring our minds to the same understanding of the agreement, let honest and disinterested men decide for us what it really was.
			 I
			 have desired mr Griffin to transmit your note to messrs Gibson & Jefferson of Richmond who will recieve it’s contents, & apply them agreeably to engagements I had entered into for the 5th of Nov. in expectation of recieving this money then. Accept the assurances of my respect.
          
            Th:
            Jefferson
        